Citation Nr: 1039085	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an effective date earlier than January 12, 
2005 for the award of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the St. Louis, Missouri 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In a rating decision dated in June 2004, the RO, in pertinent 
part, denied service connection for bilateral hearing loss, 
tinnitus, and diabetes mellitus.  In a rating decision dated in 
May 2005, the RO awarded service connection for diabetes mellitus 
associated with herbicide exposure and assigned a 10 percent 
rating, effective January 19, 2005.  The Veteran has appealed the 
effective date of the 10 percent rating for his service-connected 
diabetes mellitus disability.

In April 2009 the Board denied the claim for entitlement to 
service connection for bilateral hearing loss and tinnitus and 
allowed an earlier effective date of January 12, 2005 for the 
award of service connection for diabetes mellitus.  

A May 2009 decision review officer (DRO) rating decision 
effectuated the Board's order allowing an effective date of 
January 12, 2005 for the award of service connection for diabetes 
mellitus.

The Veteran appealed the Board's action to the United States 
Court of Appeals for Veterans Claims (Court).  In a February 2010 
Order, the Court vacated and remanded the part of the April 2009 
Board decision that denied the claim for service connection for 
tinnitus and that allowed an effective date of January 12, 2005 
for the award of service connection for diabetes mellitus.  The 
Veteran did not appeal the portion of the decision that denied 
service connection for bilateral hearing loss or that remanded 
other issues.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Service records showing one year of service in Vietnam as a 
cannoneer or gunner are consistent with the reported in-service 
acoustic trauma; he was awarded the Bronze Star Medal.

3.  Lay statements from the Veteran about constant tinnitus with 
symptomatology since discharge from service are consistent with 
the circumstances, conditions, or hardships of such service as a 
gunner in Vietnam.

4.  Tinnitus is shown to be due to exposure to acoustic trauma 
during active service.

5.  The claim for entitlement to service connection for diabetes 
mellitus was received by VA on December 16, 2003; there is no 
evidence of any earlier formal or informal claim, or written 
intent to file such a claim.

6.  Entitlement to service connection for diabetes mellitus arose 
on January 12, 2005; prior to that date competent medical 
evidence of record reflected elevated fasting blood sugar, which 
is a laboratory finding that was not shown to be a disability 
producing impaired earning capacity.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in active war time service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for the award of an effective date prior to 
January 12, 2005 for the award of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
bilateral hearing loss and diabetes mellitus was received in 
December 2003.  Thereafter, he was notified of the general 
provisions of the VCAA by the St. Louis RO in correspondence 
dated in January 2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims (for bilateral hearing loss, diabetes 
mellitus, and tinnitus), identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims, 
and provided other pertinent information regarding VCAA.  His 
claim for service connection for tinnitus was received in 
February 2004.  In a May 2005 rating decision, the RO awarded 
service connection for diabetes mellitus and assigned a 10 
percent rating, effective January 19, 2005.  The Veteran appealed 
the effective date for this benefit.  Thereafter, the claims were 
reviewed and statements of the case were issued in May 2005 and 
April 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to this matter was provided in April 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  His service treatment records, VA 
treatment records, and private treatment records have been 
obtained and associated with his claims file.  The Veteran has 
also been provided with VA audiology and diabetes mellitus 
examinations to assess the current nature and etiology of his 
claimed disabilities.  

Furthermore, the Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.

Service Connection - General Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system 
(tinnitus), may be presumed to have been incurred or aggravated 
during service if it becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for tinnitus, the Veteran is not 
obliged to show that his tinnitus was present during active 
military service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present during 
service, the evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim:  the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Factual Background and Analysis

The Veteran contends that he was exposed to loud noises under 
combat conditions when he served in the artillery while in 
Vietnam and that he now has bilateral hearing loss and tinnitus 
as a result.  The Board denied the claim for service connection 
for bilateral hearing loss in April 2009 because the Veteran was 
not shown to have a current bilateral hearing loss disability for 
VA compensation purposes on VA audiological examination in April 
2005.  He did not appeal that decision.

The Veteran's DD Form 214 (separation from service) lists his 
military occupational specialty as FA (field artillery) crewman.  
Awards included the National Defense Service Medal (NDSM), 
Vietnam Service Medal with Bronze Service Star, the Bronze Star 
Medal, and the Republic of Vietnam Campaign Medal with 60 device 
(RVNCM w/60 Device).

A Record of Assignments shows service in Vietnam from January 
1968 to February 1969, primarily as a cannoneer or gunner.

In a pre-induction examination report dated in March 1966, 
hearing acuity on whispered voice testing was reported as 15/15 
bilaterally.  In a March 1966 Report of Medical History, the 
Veteran indicated that he had been employed for about eight years 
as a furniture finisher. 

Service treatment records are silent for any complaints of 
hearing loss or tinnitus.  In a separation report of medical 
history dated in September 1969, the Veteran denied any hearing 
loss or ear trouble.  In a separation medical examination report 
dated in September 1969, he indicated that his specialty was a 
gunner and that he served in that capacity for a total of 10 
months.

Post-service private treatment records from S. S., M.D., dated 
from June 1997 to March 2000 contained no complaints or findings 
of hearing loss or tinnitus.  In a June 1997 new patient note, a 
review of HEENT (head, eyes, ears, nose, and throat) symptoms was 
negative, as was a HEENT physical examination.  The records 
showed that he retired as a headman in a warehouse in 1997 and 
was working part-time in 1999.

The Veteran's claim for service connection for bilateral hearing 
loss was received in December 2003.  Neither his formal claim, 
nor a separate statement from his service representative 
indicated that the Veteran wished to apply for service connection 
for tinnitus.  After the RO included the issue of tinnitus on a 
January 2004 VCAA notice letter, however, the Veteran's reply was 
received on February 12, 2004.  He indicated that he served in 
the Artillery during service and was exposed to loud acoustic 
trauma and believed that the claimed noise exposure caused his 
claimed hearing loss and tinnitus.

A private audiogram evaluation report from an unidentified health 
care provider dated in February 2004 did not contain any 
subjective complaints of tinnitus.

VA treatment records dated from January 2000 to January 2006 
contained no complaints or findings of hearing loss or tinnitus.  
Objective findings on general physical examination consistently 
documented that he appeared to be in no acute distress (NAD).  In 
an April 2005 VA diabetes mellitus examination, the Veteran 
disclosed that he had worked for 26 years at a distribution 
center for a hardware store corporation.

In a VA audiological examination report dated in April 2005, he 
reported a history of noise exposure as an artillery man in 
Vietnam while in service, a concussion in service after a mortar 
explosion, a post-service history of occupational noise exposure 
that included work in warehouse settings where at times it was 
noisy, and he denied recreational noise exposure.  He stated that 
he has had constant, bilateral tinnitus that was worse in quiet 
rooms with an onset since service.

Following the authorized audiometric evaluation, the examiner 
diagnosed mild high frequency sensory hearing loss in the right 
ear and essentially normal hearing in the left ear.  He opined 
that it was less likely as not that hearing loss or tinnitus was 
caused by or a result of military service.  He supported his 
conclusion, indicating that a review of the claims file revealed 
only a very slightly reduced auditory threshold at separation 
compared to the values at induction; he also noted that the 
Veteran's hearing at separation remained well within the normal 
range bilaterally.

In a May 2005 statement of the case (SOC), the RO conceded in-
service exposure to acoustic trauma based on records showing 
service with the Field Artillery in Vietnam, but continued to 
deny service connection for tinnitus because there were no 
medical records showing a report of tinnitus during service, it 
was impossible to ascertain when the Veteran's claimed tinnitus 
was first manifested, and the April 2005 VA examiner opined that 
the claimed tinnitus was not related to service because the 
Veteran's hearing acuity - though slightly reduced at separation 
- remained well within normal limits during service.

In a February 2007 VA psychiatry consultation report for 
complaints of depression, the Veteran stated that he drank 
alcohol heavily every day beginning at noon for a couple years 
after returning from Vietnam and that he would get into fights in 
bars.  He reported that he went back to work part-time at a home 
improvement retailer after retiring from a hardware store 
corporation.  The psychiatrist noted that the Veteran's impotence 
was "clearly a source of significant frustration" for him.  In 
VA psychiatry records dated from February to May 2007, the 
Veteran never mentioned any complaints, problems, depression, or 
distress resulting from tinnitus, which he claims has been 
constant since service.

In an April 2009 decision, the Board denied the Veteran's claim 
for bilateral hearing loss because competent evidence of record 
did not reflect a current bilateral hearing loss disability 
within the meaning of 38 C.F.R. § 3.385 (2008).  The Veteran did 
not appeal that decision.  The Board also denied the claim for 
service connection for tinnitus, and the Veteran appealed the 
Board's decision.

In a January 2010 Joint Motion for Remand, the parties agreed 
that the Board failed to discuss the credibility of the Veteran's 
lay statements with respect to whether they supported a 
continuity of tinnitus symptomatology "since service" and 
directed the Board to include such a discussion on remand.

The Board acknowledges that the Veteran is competent to describe 
perceived tinnitus, which he identified as "bilateral, constant, 
and occurring since service" on VA examination in April 2005, 
because tinnitus is a symptom capable of lay observation.  See 38 
C.F.R. § 3.159(a)(2) (2009) (defining "competent lay 
evidence").

Though the Veteran denied any ear trouble on separation 
examination in September 1969 seven months after his noise 
exposure as a gunner in Vietnam ended; never mentioned his 
claimed constant, bilateral tinnitus since service to any private 
or VA medical care provider between June 1997 and May 2007; 
reported post-service drinking and fighting in bars for two years 
after service and noise exposure during a 26-year career in a 
warehouse; and did not claim entitlement to service connection 
for tinnitus until February 2004 after the RO listed tinnitus as 
a claimed issue on a January 2004 VCAA notice letter; the Board 
resolves all doubt in the Veteran's favor and finds that 
entitlement to service connection for tinnitus is warranted 
because his military occupational specialty as a field artillery 
crewman, service in Vietnam as a gunner, and award of a Bronze 
Star Medal are consistent with the circumstances, conditions, or 
hardships of such service engaged in combat with the enemy.  
Therefore, service connection for tinnitus is allowed, effective 
February 12, 2004, the date his claim for tinnitus was received 
by the RO.



	(CONTINUED ON NEXT PAGE)


Earlier Effective Date - General Laws and Regulations

The effective date for an award of disability compensation based 
on an original claim for direct service connection, if the claim 
is received within one year after separation from service, shall 
be the day following separation from active service or the date 
entitlement arose; otherwise, and for reopened claims, it shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2009).

The terms "claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within one 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155.

Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  See 38 C.F.R. 
§ 3.1(r).

The effective date of an award for disability compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.151(a).


The Court has also held that VA is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).  To determine when a claim was 
received, the Board must review all communications in the claims 
file that may be construed as an application or claim.  Quarles 
v. Derwinski, 3 Vet. App. 129, 134 (1992).

Nehmer Discussion

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by herbicide 
or Agent Orange exposure, VA has issued a special regulation to 
implement orders of a United States district court in the class 
action case of Nehmer v. United States Department of Veterans 
Affairs.  See 38 C.F.R. § 3.816 (2006) (Nehmer).  See also Nehmer 
v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. 
Cal. 1989) (Nehmer I); Nehmer v. United States Veterans 
Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer 
II); Nehmer v. Veterans Administration of the Government of the 
United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Effective dates for disability compensation awarded to Nehmer 
class members are set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam Veteran who has a 
covered herbicide disease.  Covered herbicide diseases include 
type II diabetes.  38 C.F.R. § 3.816(b).  In this case, the 
Veteran is a "Nehmer class member" within the meaning of 38 
C.F.R. § 3.816(b)(1) and has a "covered herbicide disease" 
(i.e., diabetes mellitus) within the meaning of 38 C.F.R. § 
3.816(b)(2).  

However, an earlier effective date under 38 C.F.R. § 3.816(c) is 
not warranted because (1) VA has never denied a claim of service 
connection for diabetes mellitus from the Veteran between 
September 25, 1985 and May 3, 1989; (2) the Veteran did not 
submit a claim for diabetes mellitus between May 3, 1989 and May 
8, 2001, the effective date for the regulation which added 
diabetes mellitus as a disease presumptively due to in-service 
exposure to herbicides; or (3) the Veteran did not submit a claim 
of service connection for diabetes mellitus within one year of 
his separation from service in September 1969.  38 C.F.R. § 
3.816(c).  

Earlier Effective Date - Factual Background and Analysis

In written statements of record, the Veteran and his 
representative contend that he is entitled to an effective date 
earlier than January 19, 2005 for the award of service connection 
for diabetes mellitus related to in-service herbicide exposure.  
Specifically, the Veteran maintains that he is entitled to 
service connection from December 16, 2003, the date his claim was 
received.

The earliest records in the Veteran's claims folder were received 
in November 1971 and pertained to educational benefits that the 
Veteran was seeking.  Records received in December 1974 pertained 
to a declaration of marital status.

In a formal application for compensation (VA Form 21-526) 
received on December 16, 2003, the Veteran applied for service 
connection for diabetes mellitus and other claimed disabilities.  
This was the first indication that the Veteran was seeking 
service connection for diabetes mellitus.

Private treatment records from S. S., M.D., dated from June 1997 
to March 2000 contained no diagnosis of or treatment for diabetes 
mellitus.  The records listed diagnoses and treatment for 
hyperlipidemia (elevated blood cholesterol) and impotence, which 
was diagnosed in October 1998, and a history of bladder polyps.

In a VA new patient note dated in April 2000, the Veteran 
reported a past medical history that included hyperlipidemia, 
erectile dysfunction, and bladder polyps.  Additional VA medical 
and psychiatric treatment records dated to May 2007 showed 
ongoing evaluation and treatment for erectile dysfunction.

In a VA treatment note dated in December 2003, the assessment 
included elevated FBS (fasting blood sugar).  The plan included a 
referral for diabetes education, a dietitian consultation, and 
repeat FBS testing.  In a nutrition note the same day, the 
Veteran admitted to daily intake of soda pop, sweet rolls, cakes, 
pies, and candy, and the dietician informed him about the effect 
of concentrated sweets on blood glucose and triglycerides.

In March 2004, a VA urinalysis was negative for glucose in the 
urine.  

In a rating decision dated in June 2004, the RO denied the 
Veteran's claim for service connection for diabetes mellitus 
because the evidence of record included no diagnosis or treatment 
for diabetes mellitus.

VA treatment records dated from December 2003 to December 2004 
contained no diagnosis or treatment for diabetes mellitus.  In a 
March 2004 VA urinalysis report, the sample was negative for 
urine glucose.  In a VA treatment note dated in July 2004, HGB 
A1C (glycosylated hemoglobin) was reported within normal range, 
but the Veteran had elevated blood sugar.  The plan included 
returning to the clinic in six months for additional laboratory 
studies.  In a VA treatment note dated on January 12, 2005, the 
physician noted that the Veteran had been followed for abnormal 
FBS with normal A1C.  The assessment included noninsulin 
dependent diabetes mellitus.  VA treatment records dated on 
January 19, 2005 showed that the Veteran attended the diabetes 
glucometer clinic and a diabetes education class.

In a VA diabetes mellitus examination report dated in April 2005, 
the examiner reviewed the claims file.  She noted that the 
Veteran was diagnosed with diabetes mellitus in January 2005.  
Following a physical examination, including diagnostic and 
clinical testing, the examiner diagnosed diabetes mellitus type 
II, diet-controlled.  She also opined that although the Veteran 
had been on testosterone replacement, it is at least as likely as 
not that his diabetes is complicating his erectile dysfunction 
because erectile dysfunction is a common complication of 
diabetes.

In a rating decision dated in May 2005, the RO awarded service 
connection for diabetes mellitus, effective January 19, 2005, the 
date on which the medical documentation of record confirmed a 
diagnosis of diabetes mellitus.  

Additional VA treatment records dated to May 2007 reflected 
continued treatment for diabetes mellitus.

Based upon the evidence of record, the Board previously found 
that the January 12, 2005 VA treatment note was considered 
factually ascertainable evidence that the Veteran was diagnosed 
with diabetes mellitus on that date.  Therefore, the April 2009 
Board decision allowed an effective date from January 12, 2005, 
but no earlier, and a DRO rating decision dated in May 2009 
effectuated the Board's order.  

In the January 2010 Joint Motion for Partial Remand, the parties 
agreed that the Board failed to discuss why other medical 
evidence of record did not warrant an assigned effective date of 
December 16, 2003, the date of the Veteran's claim.  
Specifically, the parties pointed to medical evidence that 
documented the Veteran's erectile dysfunction years before his 
December 2003 claim for entitlement to service connection for 
diabetes mellitus, and medical evidence dated in December 2003 
that reflected that he had elevated fasting blood sugar, a 
diagnosis of hyperglycemia, and a recommendation of "diabetes 
education and dietician referral."  The parties noted that the 
April 2005 VA examiner did not actually offer an opinion as to 
the onset of the Veteran's diabetes, implying that the October 
1998 diagnosis of impotence and December 2003 evidence of 
elevated fasting blood sugar reflected evidence of an earlier 
onset of diabetes mellitus than December 12, 2005.  In addition, 
the parties agreed that the Board should also consider whether a 
VA medical opinion is required under Chotta v. Peake, 22 Vet. 
App. 80 (2008).

As noted by the April 2005 VA examiner, erectile dysfunction is a 
common complication of diabetes mellitus.  However, competent 
private medical evidence reflects that the Veteran reported and 
was diagnosed with erectile dysfunction (impotence) in October 
1998.  While his diabetes mellitus, diagnosed in January 2005, 
may have complicated his erectile dysfunction, there is no 
competent medical evidence that his erectile dysfunction was a 
complication of diabetes mellitus.  Simply stated, he did not 
have a diagnosed diabetes mellitus disability at that time, as 
shown by competent medical evidence of record, or for many years 
after he was diagnosed with erectile dysfunction, nor did he 
report any symptoms of diabetes mellitus at that time.       

VA has found that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
results and are not, in and of themselves, disabilities for 
compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996).  VA statutes specifically provide that service connection 
may be granted for a "disability" resulting from personal 
injury suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110.  The term "disability" as 
used for VA purposes refers to impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board finds 
that while VA records first document elevated fasting blood sugar 
beginning in December 2003 and nutrition counseling the same day, 
elevated fasting blood sugar is analogous to hyperlipidemia in 
that it is a laboratory result and not a disability.

While elevated fasting blood sugar may later cause disability, 
prior to January 12, 2005 it had not been attributed to any 
underlying disability.  Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); see 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  See also Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (holding that a mere symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted).  
Here, competent VA medical evidence of record from December 2003 
showed laboratory findings of elevated fasting blood sugar, but 
did not include any related diagnosed disability, diabetes 
mellitus, until January 12, 2005.  

For this reason, the Board finds that VA is not required to 
provide the Veteran with a VA retrospective medical opinion.  The 
Court in Chotta v. Peake, 22 Vet. App. 80, 86 (2008), held that 
the duty to assist may include development of medical evidence 
through a retrospective medical evaluation where there is a lack 
of medical evidence for the time period being rated.  However, 
the Board finds that there is no lack of medical evidence in the 
case at hand.  Rather, competent medical evidence of record 
reflects that the Veteran's HGB A1C and blood glucose levels were 
monitored since December 2003 when laboratory findings showed 
elevated fasting blood sugar, but those findings did not reflect 
a diabetes mellitus disability until January 12, 2005.  Moreover, 
no private or VA medical provider has ever suggested that the 
Veteran's erectile dysfunction and hyperlipidemia, both diagnosed 
many years before diabetes mellitus, were early symptoms of 
diabetes mellitus.  Therefore, VA has no duty to obtain a 
retrospective medical opinion. 

For all the foregoing reasons, the claim for entitlement to an 
effective date earlier than January 12, 2005 for the award of 
service connection for diabetes mellitus must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is allowed.

Entitlement to an effective date earlier than January 12, 2005 
for the award of service connection for diabetes mellitus is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


